Title: To Thomas Jefferson from Jonathan Robinson, 7 November 1806
From: Robinson, Jonathan
To: Jefferson, Thomas


                        
                            Missisippi Taritory of Adams County Natchez November 7 1806
                        
                        May it plees your honorabel highness Dear Sir After my best Compliments I take This oppertunity to inform you
                            That I Came To this Taritory on  Last and on The 10th of July I set in
                            to work on A section of Land on a smawl branch of The River onnit caweled mossy Creak Intending to hold it but Mr Georg Davis set 2 Negroes to work on
                            it On the 19th of September and says he Will hold it becaus he is abel to pay More for it than I am but I shout That I wold not Give up to him untel I Rote to you About it hopeing
                            that you wold Not Suffer me to Louse my Labour be Caus I am Not abel to stand my hand with the Richmen I had Rather pay
                            in trust for the mony from the Time The Rest pays for their Land then not keep it As I have settled my self therr and has
                            Got Some Stock attacht to the plase Mr Davis has a preemtion Right in the
                            Taritory and I think as I first setteled That place I have to Best Rite to it And I Charatabilly hope that you will think so to and let me kep my possion I was a Soldier in Capt William Hawls
                            Company Discharged at Averys
                            borugh June the 14th 1800 
                            And I hope that you will Consider me as good as Mr Davis if I am not as Rich I shall Submit the Cause hoping you will
                            Allow me to keepe my Land if Not as My own Let me keepe it and pay Rent to the publick for it until I Can Enabel my self
                            to pay for it. I want you to send me a Letter to Nachez as soon as you make up your mind as I may go Whither to work Any Langer for Mr Davis or Not an in so doing you will oblige your
                            humble Servant
                        
                            Jonathan Robinson
                     
                        
                    
                     the postmaster is Requested to Send this to the presadent
                  
                  
                            Robinson
                     
                        
               